Citation Nr: 0322568	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  96-12 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, 
to include ulcers.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a neurological 
disorder, claimed as headaches and dizzy spells.

4.  Entitlement to service connection for hypertension, to 
include renal pathology.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to February 
1976.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in November 1995 and 
March 2001 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

This case was last before the Board in January 2002, when the 
issues of service connection for a stomach condition, lower 
back disability, and neurological disorder claimed as 
headaches and dizzy spells were remanded for further 
development.  The January 2002 decision/remand further denied 
claims for service connection for a left elbow disability to 
include tendonitis and arthritis, a disorder manifested by 
chest pains, cholelithiasis claimed as a gallstone disorder, 
and a dental disorder claimed as bad teeth, periodontitis and 
entitlement to treatment as a result of dental trauma.

During the pendency of this appeal, the veteran perfected an 
appeal as to the issue of service connection for 
hypertension, to include renal pathology.  The case is once 
again before the Board for appellate consideration.  

In April 1998, the veteran testified before the undersigned 
Veterans Law Judge, who was designated by the Chairman to 
conduct the hearings pursuant to 38 U.S.C.A. § 7102(b) (West 
2002).




REMAND

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined the VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded claim requirement.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7(a), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. 
§ 5107, note (Effective and Applicability Provisions) (West 
2002).

The veteran was notified of the changes in law effected by 
the VCAA in the January 2002 Board decision/remand and an 
October 2002 letter from the RO.  However, he has not been 
given notice of the changes in regulations.  Nor has the case 
been developed in accordance with VCAA.

Following receipt of the veteran's case at the Board, but 
prior to the promulgation of a decision in this appeal, the 
Board undertook additional development in this case in 
attempt to cure evidentiary defects, pursuant to the 
authority then granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  In this case, 
the Board requested further examination of the veteran to 
provide opinions as to the etiology of any stomach, back, 
neurological or cardiovascular pathology present.  
Examination reports dated in March and April 2003 are of 
record.  The veteran was notified of this development by 
letters dated in March and June 2003.  In response, the 
veteran provided a signed waiver of agency of original 
jurisdiction review dated in June 2003.  See 38 C.F.R. 
§ 19.37.

On May 1, 2003, the Federal Circuit in Disabled American 
Veterans v. Secretary of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003) invalidated the Board's development 
authority under 38 C.F.R. § 19.9.  The Federal Circuit Court 
further stated in this case that the Board was not allowed to 
consider additional evidence without obtaining a waiver of RO 
consideration from the appellant.

The Board notes that, in the present case, the veteran has 
provided waiver of RO consideration of the evidence 
development by the Board, as noted above.  Nonetheless, the 
Board finds that the examinations procured in response to the 
Board's request for development lack clear opinions as to the 
etiology of stomach, back, and cardiovascular pathology 
identified.  Concerning neurological pathology, the examiner 
found that the veteran exhibited a disorder manifested by 
headaches and dizzy spells, which had its onset when the 
veteran was on active service.  But the examiner then opined 
that the disorder did not appear to be the result of any 
inservice injury.  This conflict must be clarified, and the 
requested opinions must be obtained.

In addition, the Board notes that the VA treatment records 
have not been obtained, as requested by the January 2002 
remand.  These records must be obtained.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  Furthermore, a statement from 
the veteran's former employer, dated in February 2001 and 
sent in response to a request for records, indicates that 
records do exist for the veteran but are in storage.  The 
employer stated it would obtain the records if necessary, but 
requested that the RO respond to the affirmative if the 
records were needed.  No follow-up to this letter was made.  
The Board notes that records from the Social Security 
Administration (SSA) dated in December 1996 find the veteran 
disabled due to a primary diagnosis of a back disorder, and a 
secondary diagnosis of ulcers, with onset in December 1994.  
The veteran stated that he missed work due to his back 
disability.  It would therefore be helpful to obtain any 
medical records his employer has on file.

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)), as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002).  The claims file must 
include documentation that the RO has 
complied with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issues on the title page of 
this remand.

2.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who treated him for his 
claimed stomach disorder to include 
ulcers, lower back disability, 
neurological disorder claimed as 
headaches and dizzy spells, and 
hypertension to include renal pathology.  
The RO should procure duly executed 
authorization for the release of private 
medical records.

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers for 
treatment accorded him for his stomach 
disorder to include ulcers, lower back 
disability, neurological disorder claimed 
as headaches and dizzy spells, and 
hypertension to include renal pathology 
that are not already of record.  The RO 
should request inpatient and outpatient 
records, to include any and all clinical 
medical records.  In particular, the RO 
should request the records of Tynet 
(formerly Tyson Foods and Hudson Foods) 
(see February 2001 letter from Tynet for 
reference), a VA clinic in Rainbow City, 
and from the VA Medical Center in 
Birmingham, Alabama from 1997 to 1999 and 
from 2000 to the present; and by William 
C. Walley, M.D., of Huntsville, Alabama.

4.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran a VA 
examination by specialists in 
gastrointestinal disorders, orthopedic 
and neurological disorders, and 
cardiology, to determine the nature, 
extent, and etiology of his claimed 
stomach disorder to include ulcers, lower 
back disability, neurological disorder 
claimed as headaches and dizzy spells, 
and hypertension to include renal 
pathology.  All indicated tests and 
studies should be performed.  If other 
examinations by specialists are 
indicated, they should be conducted.  
Send the claims folder to the examiner(s) 
for review.  The examiner(s) should 
address the following matters.

?	Summarize the medical history, 
including the onset and course, of 
the veteran's claimed stomach 
disorder to include ulcers, lower 
back disability, neurological 
disorder claimed as headaches and 
dizzy spells, and hypertension to 
include renal pathology.
?	Describe any current symptoms and 
manifestations attributed to his 
claimed stomach disorder to include 
ulcers, lower back disability, 
neurological disorder claimed as 
headaches and dizzy spells, and 
hypertension to include renal 
pathology.
1.	In arriving at these 
conclusions, the examiners are 
requested to identify any 
underlying pathology for which 
the veteran may be taking 
prescribed medication, and to 
fully describe what condition 
warrants the medication, such 
as a gastrointestinal 
disability or hypertension, and 
how well the condition is 
controlled by the medication.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for all symptoms of stomach 
disorder, lower back disability, 
neurological disorder, and 
cardiovascular and/or renal 
pathology identified.
?	Provide an opinion as to the date of 
onset and etiology for any currently 
manifested stomach disorder to 
include ulcers, low back disability, 
neurological disorder claimed as 
headaches and dizzy spells, and 
hypertension to include renal 
pathology.

The examiners are specifically 
requested to offer opinions as to 
whether it is as likely as not that 
any diagnosed gastrointestinal 
disorder, lower back disability, 
neurological disorder, or diagnosed 
hypertension and renal pathology is 
the result of the veteran's active 
service.

In making these opinions, the 
examiner is referred to the 
following:
1.	private medical records from 
Gadsden Regional Medical 
Center, dated in 1994, 
reflecting a diagnosis of 
peptic ulcer disease
2.	SSA findings, dated in 1996, 
reflecting that the veteran has 
been found to be disabled due 
to a back disorder and ulcers
3.	the April 2003 VA examination 
reflecting a history of peptic 
ulcer disease but noting that 
the veteran is asymptomatic on 
rabeprazole
4.	the April 2003 VA examination 
reflecting that the veteran has 
hypertension that is well 
controlled.

5.  After receipt of any additional 
evidence, the RO should again review the 
veteran's claims for service connection 
for a stomach disorder to include ulcers, 
low back disability, neurological 
disorder claimed as headaches and dizzy 
spells, and hypertension to include renal 
pathology.  If the decisions remain in 
any way adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the 
case, and with a reasonable period of 
time within which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
is advised that failure to appear for a scheduled VA 
examination without good cause could result in the denial of 
his claim.  38 C.F.R. § 3.655 (2002).  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




